Title: Draft of George Washington’s Fourth Annual Address to Congress, [15–31 October 1792]
From: Hamilton, Alexander,Washington, George
To: 



[Philadelphia, October 15–31, 1792]

It is an abatement of the satisfaction, with which I meet you, on the present occasion, that in felicitating you on a continuance of the national prosperity, generally, I am not able to add to it information, that the Indian hostilities, which have for some time distressed our N Western frontier, have terminated.
You will doubtless learn, with as much concern as I communicate it, that reiterated endeavours to effect a pacifaction have hitherto issued only in new and outrageous proofs of persevering hostility on the part of the tribes, with whom we are in contest. An earnest desire to procure tranquillity to the frontier, to stop the further effusion of blood, to arrest the progress of expence, to promote the prevalent wish of the Country for peace, have led to strenuous efforts, through various channels, to effect that desireable end; in which neither my own calculations of the event, nor any scruples which may have occurred concerning the dignity of government have been permitted to outweigh the important considerations that have been mentioned.
A detail of the measures, which have been adopted, will be laid before you, from which I persuade myself it will appear to you, that means as proper and as efficacious, as could have been devised have been employed. The issue indeed of some of them is yet depending; but while a favourable one is not to be despaired of, every antecedent and collateral circumstance, discourages an expectation of it.
In the course of these attempts, some valuable citizens have fallen victims to their zeal for the public service. A sanction hitherto commonly respected even among savages has not been sufficient to protect from slaughter the messengers of peace.
It will I presume be duly considered whether the occasion does not call for an exercise of liberality towards the families of the deceased.
It must add to your concern to know that, in addition to the continuation of hostile appearances among the tribes, North of the Ohio, some threatening symptoms have lately been revived among some of those South of it. According to the last accounts, an attack upon the settlements within the Territory of the US

Further evidence however is necessary to ascertain the reality and extent of the evil; and in the mean time defensive precautions only have been permitted.
It is not understood that any breach of Treaty or aggression, on the part of the UStates or their Citizens is even alleged, as a pretext for the spirit of hostility in this quarter. Other causes for it are indicated which it would be premature to particularise.
I have reason to believe that every practicable exertion has been made to be prepared for the alternative of a continuance of the War in pursuance of the provision made by law. A large proportion of the troops authorised to be raised have been recruited—but the number is still incomplete. A particular statement from the proper department, on this subject, and in relation to some other points, which have been suggested, will afford more precise information as a guide to the Legislative consulations; and among other things will enable Congress to judge whether some additional stimulous to the recruiting service may not be adviseable.
In looking forward to the future expences of the operations which may be necessary, I derive consolation from the information, I receive, that as far as the product of the revenues for the present year is known at the Treasury, there is a strong prospect that no additional burthens on the community will be requisite for the supplies of the ensuing year. This however will be better ascertained, in the course of the present session; and it is proper to add, that the information proceeds upon the supposition of no material extension of the spirit of hostility.
I cannot dismiss the subject of Indian affairs, without recalling to your attention, the necessity of more adequate provision, for giving energy to the laws throughout our Interior Frontier, so as effectually to restrain depredations upon the Indians, without which every pacific system must prove abortive; and also for enabling the employment of qualified persons to reside as Agents among the Indians; an expedient of material importance in the sucessful management of Indian affairs. If some efficacious plan could be devised for carrying on Trade with the Indians upon a scale adequate to their wants and under regulations calculated to protect them from extortion and imposition, it would prove here-after a powerful mean of preserving peace and a good understanding with them.
The prosperous state of our Revenue has been intimated. This would be still more the case, were it not for the impediments which in some places continue to embarrass the collection of the duties on home made spirits. These impediments have lessened and are lessening, as to local extent, and as applied to the community at large the spirit of acquiescence in the law appears to be progressive.
But symptoms of an increased opposition having recently manifested themselves in certain quarters, particularly in one where the enjoyment of immediate benefits from the common contributions of the country was to have been expected to fortify the general sense of respect and duty towards the government and its laws and the disposition to share in the public burthens—I thought a special interposition, on my part had become proper and adviseable; and under this impression I have issued a proclamation
Measures have also been begun for the prosecution of offenders: and Congress may be assured that nothing within constitutional and legal limits which may depend on me shall be wanting to assert and maintain the just authority of the laws. In fulfilling this trust, I shall count intirely upon the full cooperation of the other departments of Government and upon the zealous support of all good citizens.
I cannot forbear to bring again into the view of the Legislature the expediency of a Revision of the Judiciary system. A representation from the Judges of the Supreme Court, which will be laid before you points out some of the inconveniences that are experienced. In the course of the administration of the laws, considerations arise out of the structure of that system, which tend to impede their execution. As connected with this subject, some provisions respecting the taking of bail upon processes out of the Courts of the United States, and a supplementary definition of offences against the constitution and laws, and of the punishments for such offences are presumed to merit particular attention.
The interests of a nation when well understood will be found to coincide with their moral duties. Among these, it is an important one to cultivate peace and friendship with our neighbours. To do this we should make provision for rendering the justice we must sometimes require from them. I recommend therefore to your consideration whether the laws of the Union should not be extended to restrain our citizens from committing acts of violence within the territories of other nations, which would be punished were they committed within our own. And in general the maintenance of a friendly intercourse with foreign Nations will be presented to your attention, by the expiration of the law for that purpose, which takes place, if not renewed at the close of the present session.
In execution of the authority given by the Legislature measures have been taken for engaging some artists from abroad to aid in the establishment of our Mint; others have been employed at home. Provision has been made of the requisite buildings, and these are now putting into proper condition for the purposes of the establishment. There has been also a small beginning in the coinage of half dismes and cents; the want of small coins in circulation calling the first attention to them.

The regulation of foreign coins in correspondency with the principles of our national coinage will I doubt not be resumed and completed, being a matter essential to the due operation of the system and to order in our pecuniary concerns.
It is represented that the regulations contained in the law which establishes the Post Office operate in experiment against the transmission of News Papers to distant parts of the Country. Should this, upon due inquiry, be found to be the fact, the Legislative wisdom will doubtless apply a remedy; under a full conviction of the great importance of facilitating the circulation of political intelligence and information.
Information has been received of the adoption of a Constitution for the State of Kentuke. An event so interesting to the happiness of the part of the nation to which it relates, cannot but make a correspondent impression. The Communications concerning it will be laid before you.
It is proper likewise to inform you, that since my last communication on the subject, in further execution of the Acts severally making provision for the public Debt and for the Reduction thereof three new loans have been effected one for 3000000 of florins at Antwerp at 4½ ⅌ Ct and  ⅌ Ct charges and two others each for 3000000 of florins at Amsterdam at 4 ⅌&  Ct ⅌ Ct. charges. Among the objects to which these funds have been directed to be applied, the payment of the debts due to certain foreign officers according to the provision made for that purpose during the last session is included.
H of R.
I entertain a strong hope that the state of the National Finances is now sufficiently matured to enable you to enter upon systematic and effectual arrangements for the regular redemption and discharge of the public debt, according to the right, which has been reserved to the Government. No measure can be regarded as more desireable whether viewed with an eye to its intrinsic importance or to the general sentiment and wish of the Nation.
Provision likewise is requisite for the reimbursement of the loan which has been made of the Bank of the UStates pursuant to  Section of the Act by which it is incorporated. In fulfilling the public stipulation, in this particular, a valuable saving may it is expected be made.
Appropriations for the service of the ensuing year and for such extraordinaries as may have occurred will demand and I doubt not will engage your early attention.
Senate & H of Repres
I content myself with recalling your attention generally to such objects suggested in my former communications as have not yet been finally acted upon and as are not previously particularised.
The results of your joint deliberations, hitherto, will, I trust, be productive of solid and durable advantages to our constituents; which by conciliating more and more their approbation may tend to strengthen and confirm their attachment to that Constitution of Government upon which depend under Divine Providence, union safety and prosperity.
Still further to secure these inestimable ends, there is nothing, which can have so powerful a tendency as the careful cultivation of harmony combined with a due regard to stability in the public councils.
